                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO: 3:15-CR-00213-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
DINO NATASI, et al.,                   )
                                       )
                  Defendants.          )
_______________________________________)

       THIS MATTER comes before the Court a pro se movant’s Motion for Restitution. See

Doc. No. 539. Defendants in this case were charged with conspiring to participate in a fraudulent

telemarketing sweepstakes scheme to obtain money and property from various victims. See Doc.

No. 3. Several of the defendants have been convicted and sentenced, and the Court has ordered

those defendants to pay restitution to the identified victims of the scheme. See, e.g., Doc. No. 444.

       The pro se movant is not an identified victim. See Doc. No. 471. Nor does she purport to

be a victim from the telemarketing scheme. Rather, she seeks restitution because “surrounding

communities” have subjected her to a “smear campaign” and she is “monitored day and night by

a Gaston County Spectrum Van.” Doc. No. 539 at 5. These allegations are entirely unrelated to

Defendants and to the fraudulent scheme, and thus do not provide a basis to order restitution. See

In re Brown, 932 F.3d 162, 172 (4th Cir. 2019) (recognizing “federal courts do not have the

inherent authority to order restitution, but must rely on a statutory source to do so”).
                                        ORDER

       IT IS, THEREFORE, ORDERED that the pro se movant’s Motion for

Restitution, Doc. No. 539, is DENIED.

                              Signed: April 2, 2020




                                        2
